DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 7/11/2022.
Claims 10 and 23 are cancelled.
Claims 1-3, 5-8, 11, and 14-22 are pending.
Claims 1-3, 5, 7, 8, 11, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nogues et al. (US Patent Pub 2013/0339434) of record, in view of Quinn et al. (US Patent Pub 2003/0135513) of record.
Claims 1, 5-8, 14, 15, 18, and 20-22 are rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, 11, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nogues et al. (US Patent Pub 2013/0339434) (Nogues) of record, in view of Quinn et al. (US Patent Pub 2003/0135513) (Quinn) of record.
In regards to claim 1, Nogues discloses a computer-implemented method of using a selected cohort of content consumers to rate a media object to predict one or more breakout media objects, the method comprising the steps of: 
a.	determining a media object from a plurality of media objects based, at least in part, on a number of plays of the media object (Nogue at paras. 0013, 0020)1;
b.	identify the media object for rating (Nogues at paras. 0020, 0037)2;
c.	determining a first value, wherein the first value is equal to a number of the content consumers who belong to a cohort and who have played the media object during a first time period (Nogues at paras. 0020, 0028, 0057);
d.	determining a second value, wherein the second value is equal to a total number of the content consumers who played the media object during a second time period different from the first time period (Nogues at paras. 0020, 0025, 0028, 0057)3; 
e.	computing a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value (Nogues at para. 0045)4; and
f.	based on the computed rating, identifying the media object as a breakout media object.  Nogues at para. 0045-46.5
Nogues does not expressly disclose based on the determination, selecting the media object to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers, and based on the rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers, wherein the first time period is less than the second time period, and wherein the first time period and the second time period end at the same time.
Quinn discloses defining a cohort of trendsetters, who are people who listened to a song before it became popular.  Defining this cohort can predict the popularity of a song.  Quinn at para. 0084.  A trendsetter, is therefore, a content consumer who has played a media object during a first time period, which is described as a prediction window.  Quinn further discloses tracking the number of listens by trendsetters (i.e., consumers who belong to a cohort), the total number of listens for a media object (i.e., selecting a media object to predict…), and the number of listeners (i.e., second value).  Using this information, Quinn discloses identifying rising stars (i.e., media object predicted to increase in popularity).  Quinn at paras. 0083-86.  Quinn also discloses selecting different time periods (i.e., first and second time periods) for determining trendsetters (i.e., cohort) versus normal consumers.  Quinn discloses a time range of t2 to t3 that is selected prior to the time a media object becomes popular as a prediction window, in which trendsetters are identified.  Quinn at para. 0085.  This is interpreted as having the first time period less than the second time period because the prediction window (i.e., first time period) is a time frame in which trendsetters are identified and used for identifying media objects before they are popular.  If the prediction window were equal to or greater than the second time period, which corresponds to when other consumers played the media object, there would be no way to distinguish who is a trendsetter versus a regular consumer.  Moreover, as seen in Fig. 7, the time when listening has started to time T3 (end of the prediction window) is interpreted as the second time period, while the time between T2 and T3 is interpreted as the first time period.  In this way, the first time period is less than the second time period and they both end at the same time.  Interpreting para. 0085 to have the time when listening begins to T1 as the second time period would be inconsistent with the purpose of Quinn, which is to predict the popularity of a track before it happens.  Thus, T3 is interpreted as the end of both the first time period and the second time period.
Nogues and Quinn are analogous art because they are both directed to the same field of endeavor of media analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogues by adding the features of based on the determination, selecting the media object to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers, and based on the computed rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers, wherein the first time period is less than the second time period, and wherein the first time period and the second time period end at the same time, as disclosed by Quinn.
The motivation for doing so would have been to allow the system to identify media objects that will be popular and recommend them to users and playlists and improve the accuracy of prediction the popularity of tracks.  Quinn at paras. 0084-85.

In regard to claim 2, Nogues in view of Quinn discloses the method according to claim 1, but does not expressly disclose wherein the rating is calculated according to:                                  
                                    r
                                    a
                                    t
                                    i
                                    n
                                    g
                                    =
                                    
                                        
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                        
                                            s
                                            e
                                            c
                                            o
                                            n
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                            +
                                            t
                                            h
                                            i
                                            r
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                    
                                     
                                
                            , wherein the third value is a constant used to adjust the rating to give weight to the popularity of the media object among the total number of content consumers.  
Nogue does disclose that a recommendation score is a function of various influences, such as ratios based on consumption data and popularity data.  Nogue at paras. 0022-25, 0028-29.  Such ratios can be, for example, local vs. international and further influenced by popularity based on analysis and data mining.  This analysis can be done for different time periods, different regions, different demographics, etc.  Nogues further discloses the adding weight to various consumption date, such as popularity (i.e., third value), when calculating a score.  Nogues at para. 0020.  
Therefore, at a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to calculate the rating according to:                                 
                                    r
                                    a
                                    t
                                    i
                                    n
                                    g
                                    =
                                    
                                        
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                        
                                            s
                                            e
                                            c
                                            o
                                            n
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                            +
                                            t
                                            h
                                            i
                                            r
                                            d
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                    
                                     
                                
                            , wherein the third value is a constant used to adjust the rating to give weight to the popularity of the media object among the total number of content consumers.  
The motivation for doing so would have been to provide more focused scores that would result in more likely popularity and purchases.  Nogues at para. 0020.

In regards to claim 3, Nogues in view of Quinn discloses the method according to claim 2, but does not expressly disclose wherein the third value is equal to 50.  
Nogue discloses popularity can be a function of various types of analysis and data mining and the results of which are used to influence the calculation of a recommendation score.  Nogue at paras. 0022-25.   Nogues also discloses that consumption data, such as popularity, can be weighted.  Nogues at para. 0020.  Therefore, a popularity value (i.e., third value) could be calculated based on the analysis and data mining.  Since Applicant’s specification does not particularly discuss how a value of 50 is determined or why a value of 50 is important, it is interpreted that a value of 50 is simply a value calculated based on any number of factors, such as those discussed by Nogue.
Accordingly, at a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogue by making the third value equal to 50.
The motivation for doing so would have been to provide more focused scores that would result in more likely popularity and purchases.  Nogues at para. 0020.

In regards to claim 5, Nogues in view of Quinn discloses the method according to claim 1, wherein the media object is selected further based on a release date of the media object.  Nogue at para. 0023.6
In regards to claim 7, Nogues in view of Quinn discloses the method according to claim 1, wherein the cohort comprises content consumers within a predefined geographic region.  Nogue at para. 0019.7
In regards to claim 8, Nogues in view of Quinn discloses the method according to claim 1, wherein the cohort comprises content consumers within a predefined demographic.  Nogue at para. 0019.8

In regards to claim 11, Nogues in view of Quinn discloses the method according to claim 1, but does not expressly disclose wherein the first time period is 1 month and the second time period is 1.5 months.
Nogues does disclose consumption data can be analyzed for different time periods with reference to different geographical areas or demographics.  Nogues at paras. 0025, 0039, 0057.  Quinn discloses a time range of t2 to t3 that is selected prior to the time a media object becomes popular as a prediction window, in which trendsetters are identified.  Quinn at para. 0085.  This is interpreted as having the first time period less than the second time period because the prediction window (i.e., first time period) is a time frame in which trendsetters are identified and used for identifying media objects before they are popular.  If the prediction window were equal to or greater than the second time period, which corresponds to when other consumers played the media object, there would be no way to distinguish who is a trendsetter versus a regular consumer.
Applicant’s specification does not discuss the importance of the time periods being 1 month and 1.5 months respectively, or how they are calculated.  Therefore, it is interpreted that the time periods are chosen based on what type of results a user is seeking.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogues in view of Quinn to make the first time period 1 month and the second time period 1.5 months.
The motivation for doing so would have been design choice based on what type of analysis and result a user is seeking to achieve.  

In regards to claim 14, Nogues discloses a system, comprising:
a.	a processor device (Nogues at para. 0056); and
b.	a memory coupled to the processor device and storing instructions (Nogues at para. 0056) that, when executed by the processor device, cause the system to:
i.	determine, a media object from a plurality of media objects, the determination based, at least in part, on a number of plays of the media object (Nogue at paras. 0013, 0020)9;
ii.	identify the media object for rating (Nogues at paras. 0020, 0037)10;
	iii.	determine a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who played the media object during a first time period (Nogues at paras. 0020, 0025-26, 0028, 0057);
iii.	determine a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period (Nogues at paras. 0020, 0025-26, 0028, 0057)11;
iv.	compute a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value (Nogues at para. 0045)12; and
v.	based on the rating, identify the media object as a breakout media object.  Nogues at para. 0045-46.13
Nogues does not expressly disclose based on the determination, selecting the media object to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers, and based on the rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers, wherein the first time period is less than the second time period, and wherein the first time period and the second time period end at the same time.
Quinn discloses defining a cohort of trendsetters, who are people who listened to a song before it became popular.  Defining this cohort can predict the popularity of a song.  Quinn at para. 0084.  A trendsetter, is therefore, a content consumer who has played a media object during a first time period, which is described as a prediction window.  Quinn further discloses tracking the number of listens by trendsetters (i.e., consumers who belong to a cohort), the total number of listens for a media object (i.e., selecting a media object to predict…), and the number of listeners (i.e., second value).  Using this information, Quinn discloses identifying rising stars (i.e., media object predicted to increase in popularity).  Quinn at paras. 0083-86.  Quinn also discloses selecting different time periods (i.e., first and second time periods) for determining trendsetters (i.e., cohort) versus normal consumers.  Quinn discloses a time range of t2 to t3 that is selected prior to the time a media object becomes popular as a prediction window, in which trendsetters are identified.  Quinn at para. 0085.  This is interpreted as having the first time period less than the second time period because the prediction window (i.e., first time period) is a time frame in which trendsetters are identified and used for identifying media objects before they are popular.  If the prediction window were equal to or greater than the second time period, which corresponds to when other consumers played the media object, there would be no way to distinguish who is a trendsetter versus a regular consumer.  Moreover, as seen in Fig. 7, the time when listening has started to time T3 (end of the prediction window) is interpreted as the second time period, while the time between T2 and T3 is interpreted as the first time period.  In this way, the first time period is less than the second time period and they both end at the same time.  Interpreting para. 0085 to have the time when listening begins to T1 as the second time period would be inconsistent with the purpose of Quinn, which is to predict the popularity of a track before it happens.  Thus, T3 is interpreted as the end of both the first time period and the second time period.
Nogues and Quinn are analogous art because they are both directed to the same field of endeavor of media analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogues by adding the features of based on the determination, selecting the media object to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers, and based on the computed rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers, wherein the first time period is less than the second time period, and wherein the first time period and the second time period end at the same time, as disclosed by Quinn.
The motivation for doing so would have been to allow the system to identify media objects that will be popular and recommend them to users and playlists and improve the accuracy of prediction the popularity of tracks.  Quinn at paras. 0084-85.

In regards to claim 15, Nogues discloses a non-transitory computer-readable storage medium storing a program (Nogues at para. 0055) for causing a computer to perform:
a.	determining a media object from a plurality of media objects based, at least in part, on a number of plays of the media object (Nogue at paras. 0013, 0020)14;
b.	identify the media object for rating (Nogues at paras. 0020, 0037)15;
c.	determining a first value, wherein the first value is equal to a number of the content consumers who belong to a cohort and who have played the media object during a first time period (Nogues at paras. 0020, 0028, 0057);
d.	determining a second value, wherein the second value is equal to a total number of the content consumers who played the media object during a second time period different from the first time period (Nogues at paras. 0020, 0025, 0028, 0057)16; 
e.	computing a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value (Nogues at para. 0045)17; and
f.	based on the rating, identifying the media object as a breakout media object.  Nogues at para. 0045-46.18
Nogues does not expressly disclose based on the determination, selecting the media object to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers, and based on the rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers, wherein the first time period is less than the second time period, and wherein the first time period and the second time period end at the same time.
Quinn discloses defining a cohort of trendsetters, who are people who listened to a song before it became popular.  Defining this cohort can predict the popularity of a song.  Quinn at para. 0084.  A trendsetter, is therefore, a content consumer who has played a media object during a first time period, which is described as a prediction window.  Quinn further discloses tracking the number of listens by trendsetters (i.e., consumers who belong to a cohort), the total number of listens for a media object (i.e., selecting a media object to predict…), and the number of listeners (i.e., second value).  Using this information, Quinn discloses identifying rising stars (i.e., media object predicted to increase in popularity).  Quinn at paras. 0083-86.  Quinn also discloses selecting different time periods (i.e., first and second time periods) for determining trendsetters (i.e., cohort) versus normal consumers.  Quinn discloses a time range of t2 to t3 that is selected prior to the time a media object becomes popular as a prediction window, in which trendsetters are identified.  Quinn at para. 0085.  This is interpreted as having the first time period less than the second time period because the prediction window (i.e., first time period) is a time frame in which trendsetters are identified and used for identifying media objects before they are popular.  If the prediction window were equal to or greater than the second time period, which corresponds to when other consumers played the media object, there would be no way to distinguish who is a trendsetter versus a regular consumer.  Moreover, as seen in Fig. 7, the time when listening has started to time T3 (end of the prediction window) is interpreted as the second time period, while the time between T2 and T3 is interpreted as the first time period.  In this way, the first time period is less than the second time period and they both end at the same time.  Interpreting para. 0085 to have the time when listening begins to T1 as the second time period would be inconsistent with the purpose of Quinn, which is to predict the popularity of a track before it happens.  Thus, T3 is interpreted as the end of both the first time period and the second time period.
Nogues and Quinn are analogous art because they are both directed to the same field of endeavor of media analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Nogues by adding the features of based on the determination, selecting the media object to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers, and based on the computed rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers, wherein the first time period is less than the second time period, and wherein the first time period and the second time period end at the same time, as disclosed by Quinn.
The motivation for doing so would have been to allow the system to identify media objects that will be popular and recommend them to users and playlists and improve the accuracy of prediction the popularity of tracks.  Quinn at paras. 0084-85.

In regards to claim 16, Nogues in view of Quinn discloses the method of claim 1, further comprising:  selecting the cohort for use in determining the first value based on one or more prior breakout media objects played by the cohort during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects, the respective time period being prior to an increase in popularity for each respective prior breakout media object.  Quinn at paras. 0083, 0085-86.19
Claims 17 and 19 are essentially the same as claims 2 and 16, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
In regards to claim 20, Nogues in view of Quinn discloses the system according to claim 14, wherein the cohort comprises content consumers within a predefined geographic region.  Nogue at para. 0019.20
In regards to claim 21, Nogues in view of Quinn discloses the system according to claim 14, wherein the cohort comprises content consumers within a predefined demographic.  Nogue at para. 0019.21
Claim 22 is essentially the same as claim 5 in the form of a system.  Therefore, it is rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 14, 15, 18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-19 of U.S. Patent No. 10,460,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 5-8, 14, 15, 18, and 20-22 are obvious over their corresponding reference claim limitations in view of Quinn (US Patent Pub 2003/0135513).  In regards to independent claims 1, 9, 14, and 15, aside from the differences (in bold) shown in the table below, the instant claims are essentially the same as the reference claims except for the additional limitations of “wherein the first time period is less than the second time period“ and “wherein the first time period and the second time period end at the same time”.  Quinn discloses tracking listens of a song to identify trendsetters (i.e., cohort listeners) during a “prediction window” (i.e., first time period).  This time window is less than the entire time the song has been listened to (i.e., second time period) by all listeners.  Quinn at paras. 0084-86.  Quinn discloses observing the trendsetters during the prediction window increases the accuracy of the popularity prediction.  Quinn at para. 0085.  Both the time for all listeners listening to the song (i.e., second time period) and the prediction window (i.e., first time period) end at the time when the song becomes popular (i.e., first time period and second time period end at the same time).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the reference claims by adding the aforementioned limitations as disclosed by Quinn because doing so would increase the accuracy of popularity prediction.  Quinn at para. 0085.  The remaining claims are the same as their respective counterparts in the ‘248 Patent and are not shown in the table below.  Claims 5, 7, 8 and 20-22 of the instant application correspond to claims 3-5 and 4, 5, 3, of the ‘248 Patent, respectively.

Instant Application
10,460,248
1.  A computer implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.   determining a media object from a plurality of media objects based, at least in part, on a number of plays of the media object;




     b.  based on the determination, selecting the media object for rating to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers;
     c.  determining a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;

     d.  determining a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period different from the first time period; and
     e.  computing a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value; and




f. based on the rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers;
g. wherein the first time period is less than the second time period; and
h. wherein the first time period and the second time period end at the same time.
1.  A computer-implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
 
    b.  identifying, with the computer processing unit, a media object;


     c.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;

     d.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object;
     e.  computing, with the computer processing unit, a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identifying, with the computer processing unit, the media object as a breakout media object using the rating.
6.  A computer implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.   determining a media object from a plurality of media objects based, at least in part, on a number of plays of the media object;




     b.  based on the determination, selecting the media object for rating to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers;
     c.  determining a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;

     d.  determining a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period different from the first time period; and
     e.  computing a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and

f. based on the rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers;
g. wherein the first time period is less than the second time period; and
h. wherein the first time period and the second time period end at the same time.
1.  A computer-implemented method of using a selected cohort of content consumers to rate a media object to predict a breakout media object, the method comprising the steps of:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;

     b.  identifying, with the computer processing unit, a media object;
   

  c.  determining, with the computer processing unit, a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;

     d.  determining, with the computer processing unit, a second value, wherein the second value is equal to a total number of content consumers who played the media object;
     e.  computing, with the computer processing unit, a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and


     f.  identifying, with the computer processing unit, the media object as a breakout media object using the rating.
14.  A system, comprising:
     a.  a processor device; and
     b.  a memory coupled to the processor device and storing instructions that, when executed by the processor device, cause the system to:







     i.   determine a media object from a plurality of media objects based, at least in part, on a number of plays of the media object;

     ii.  based on the determination, select the media object for rating to predict whether the media object is a breakout media object predicted to increase in popularity among content consumers;
     iii.  determine a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;

     iv.  determine a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period; and

     e.  compute a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value; and




f. based on the rating, identify the media object as a breakout media object predicted to increase in popularity among the content consumers;
g. wherein the first time period is less than the second time period; and
h. wherein the first time period and the second time period end at the same time.
8.  A system comprising a hardware computer processing unit configured to:



     a.  define a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
    

 b.  identify a media object;



  



   c.  determine a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;


     d.  determine a second value, wherein the second value is equal to a total number of content consumers who have played the media object;


     e. .  compute a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
  
   f.  identify the media object as a breakout media object using the rating.
18.  A system, comprising:
     a.  a processor device; and
     b.  a memory coupled to the processor device and storing instructions that, when executed by the processor device, cause the system to:






     i.   determine a media object from a plurality of media objects based, at least in part, on a number of plays of the media object;
     ii.  based on the determination, select the media object for rating to predict whether the media object is a breakout media object predicted to increase in popularity among content consumers;
     iii.  determine a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;

     iv.  determine a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period; and

     e.  compute a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and

f. based on the rating, identify the media object as a breakout media object predicted to increase in popularity among the content consumers;
g. wherein the first time period is less than the second time period; and
h. wherein the first time period and the second time period end at the same time.
8.  A system comprising a hardware computer processing unit configured to:



     a.  define a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;
    


 b.  identify a media object;




     c.  determine a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;


     d.  determine a second value, wherein the second value is equal to a total number of content consumers who have played the media object;


     e. .  compute a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
  


   f.  identify the media object as a breakout media object using the rating.
15.  A non-transitory computer-readable storage medium storing a program for causing a computer to perform:







     a.   determining a media object from a plurality of media objects based, at least in part, on a number of plays of the media object;

    b.  based on the determination, selecting the media object for rating to predict whether the media object is a breakout media object predicted to increase in popularity among the content consumers;
     c.  determining a first value, wherein the first value is equal to a number of content consumers who belong to a cohort and who have played the media object during a first time period;

     d.  determining a second value, wherein the second value is equal to a total number of content consumers who played the media object during a second time period different from the first time period; and
     e.  computing a rating using the first value and the second value, the rating increasing according to the first value and decreasing according to the second value; and



f. based on the rating, identifying the media object as a breakout media object predicted to increase in popularity among the content consumers;
g. wherein the first time period is less than the second time period; and
h. wherein the first time period and the second time period end at the same time.
15.  A non-transitory computer-readable storage medium storing a program for causing a computer to perform:
     a.  defining, with a computer processing unit, a cohort of content consumers that have played one or more prior breakout media objects during a respective time period for each respective prior breakout media object of the one or more prior breakout media objects;

     b.  identifying a media object;






 
    c.  determining a first value, wherein the first value is equal to a number of members who belong to the cohort and who have played the media object;


     d.  determining a second value, wherein the second value is equal to a total number of content consumers who played the media object;

     e.  computing a rating using the first value and the second value, wherein the rating is calculated according to: rating = (first value)^2 / ((first value +x) + (second value+y)), wherein x is a constant used to weight the rating in favor of popularity among total users and y is a constant used to weight the rating in favor of popularity among the cohort; and
     f.  identifying the media object as a breakout media object using the rating.


Allowable Subject Matter
Claims 6 and 18 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
Rejection of Claims 14, 15, and 17-23 under 35 U.S.C 112(b)
Claim 23 is cancelled rendering its rejection moot.
Applicant’s amendment to claims 14, 15, and 17-22 is acknowledged.  The rejection to claims 14, 15, and 17-22 under 35 U.S.C. 112(b) is withdrawn.      

Rejection of claims 1, 5-8, 14, 15, 18, and 20-22 for Nonstatutory Double Patenting
Applicant requests the rejection be held in abeyance.  Consequently, the rejection to claims 1, 5-8, 14, 15, 18, and 20-22 for nonstatutory double patenting is maintained.

Response to Arguments
Rejection of claims 1-3, 5, 7, 8, 10, 11, 14-17, and 19-23 under 35 U.S.C. 103
Claims 10 and 23 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-3, 5, 7, 8, 11, 14-17, and 19-22 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to the independent claims, Applicant alleges Nogues in view of Quinn fails to disclose “wherein the first time period is less than the second time period” and “wherein the first time period and the second time period end at the same time.”  Remarks at 8-9.  The Examiner respectfully disagrees.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims. MPEP 2111.
Here, the limitations merely require that the first time period is less than the second time period and both time periods end at the same time.  As explained in the rejection above, Quinn discloses tracking the number of listeners of a track to predict the popularity of the track.  Quinn discloses a time period beginning when listeners begin listening to a track and ending at time t3 (i.e., second time period) and a time from t2 to t3, which is called a “prediction window” (i.e., first time period).  As shown in Figure 7 of Quinn, it is interpreted that both the first time period and the second time period end at time t3.  This is consistent with the purpose of Quinn, which is to predict the popularity of a track.  Time t1 in Figure 7 simply indicates the time at which the track meets the threshold to be considered popular, based on the number of listens.  Ending the time periods at time t1 would defeat the purpose of being able to accurately predict the popularity of a track.  Accordingly, Quinn discloses a first time period that is less than a second time period and wherein the first time period and the second time period end at the same time.  As Quinn discloses, the prediction window is used to identify trendsetters among the listeners of the track and using the identity of the trendsetters to predict the popularity of the track.  Quinn at para. 0085.  Quinn further discloses that rising star artists or songs are also identified by considering the number of listens by trendsetters, the number of listens overall, and the number of different listeners in a particular group.  Quinn at para. 0086.  For at least these reasons, Examiner asserts Nogues in view of Quinn discloses “wherein the first time period is less than the second time period” and “wherein the first time period and the second time period end at the same time.”
Applicant refers to the same arguments in regards to the similarly amended independent claims 14 and 15 and the remaining dependent claims.  Therefore, they remain rejected for at least the same reasons explained above.
Consequently, the rejection to claims 1-3, 5, 7, 8, 11, 14-17, and 19-22 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Anderson (US Patent Pub 2014/0289241) discloses a system and method for generating a value metric for media using media engagement metrics.
Tsui et al. (US Patent Pub 2013/0007208) discloses a system and method for transferring digital content with the feature of identifying trendsetters, which can e used to predict popularity of a song.
Gross (US Patent 2005/0246391) discloses a system and method for monitoring webpages to identify trendsetters.
Dodson et al. (US Patent Pub 2014/0095307) discloses a system and method for spotting trends by identifying influential customers.
Ho (US Patent Pub 2013/0218961) discloses a system and method for providing recommendations to a user of a cloud service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The album’s plays (i.e., number of plays of the media object) affect whether or not it is recommended to a user (i.e., object Is selected based on the number of plays).  Media objects are found on a music marketplace (i.e., media service).
        2 A music album (i.e., media object) is identified for calculating a score.
        3 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).  The popularity analysis is also done during different time periods.
        4 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc. As discussed in the rejection of claim 2, the score can be calculated using a ratio of, for example, local vs international.  In this example, local users are the first value and international users are the second value.  A ratio is expressed mathematically as first value / second value.  Mathematically, when expressed in this manner, a larger first value increases the quotient (i.e., the rating).  A larger second value decreases the quotient (i.e., the rating).  For example, 1/6 is less than 3/6.  But 1/6 is greater than 1/9.
        5 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).
        6 The album’s release date or promotion influences the popularity of the album, which helps to identify albums (i.e., media object) that may be featured (i.e., selected).
        7 A region of targeted consumers is taken into consideration for the recommendation.  Region is a predefined geographic region.
        8 Nogue also discloses demographics can be taken into consideration for the recommendation core.  
        9 The album’s plays (i.e., number of plays of the media object) affect whether or not it is recommended to a user (i.e., object Is selected based on the number of plays).  Media objects are found on a music marketplace (i.e., media service).
        10 A music album (i.e., media object) is identified for calculating a score.
        11 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).  These values are further analyzed for different time periods.
        12 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc. As discussed in the rejection of claim 2, the score can be calculated using a ratio of, for example, local vs international.  In this example, local users are the first value and international users are the second value.  A ratio is expressed mathematically as first value / second value.  Mathematically, when expressed in this manner, a larger first value increases the quotient (i.e., the rating).  A larger second value decreases the quotient (i.e., the rating).  For example, 1/6 is less than 3/6.  But 1/6 is greater than 1/9.
        13 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).
        14 The album’s plays (i.e., number of plays of the media object) affect whether or not it is recommended to a user (i.e., object Is selected based on the number of plays).  Media objects are found on a music marketplace (i.e., media service).
        15 A music album (i.e., media object) is identified for calculating a score.
        16 Nogues discloses retrieving consumption information, such as the number of plays.  This information can be further modified by the need to compute a ratio, such as local vs. international.  The local vs. international ratio is interpreted to mean that the number of plays locally (i.e., number of consumers within a cohort who played the media object) is balanced against the number of plays internationally (i.e., total number of content consumers who played the media object).  The popularity analysis is also done during different time periods.
        17 A recommendation score (i.e., rating) is computed using the consumption and popularity data, ratios, etc. As discussed in the rejection of claim 2, the score can be calculated using a ratio of, for example, local vs international.  In this example, local users are the first value and international users are the second value.  A ratio is expressed mathematically as first value / second value.  Mathematically, when expressed in this manner, a larger first value increases the quotient (i.e., the rating).  A larger second value decreases the quotient (i.e., the rating).  For example, 1/6 is less than 3/6.  But 1/6 is greater than 1/9.
        18 The recommendation scores is used to determine the media object as a number one recommendation (i.e., breakout media object).
        19 Quinn discloses trendsetters (i.e., a cohort) who play media objects that are popular before they are popular.
        20 A region of targeted consumers is taken into consideration for the recommendation.  Region is a predefined geographic region.
        21 Nogue also discloses demographics can be taken into consideration for the recommendation core.